USDC IN/ND case 3:19-cv-00595-RLM-MGG document 4 filed 08/19/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ZAY D. McDANIELS,

              Petitioner,

                    v.                    CAUSE NO. 3:19-CV-595-RLM-MGG

 WARDEN,

              Respondent.

                              OPINION AND ORDER

      Zay D. McDaniels, a prisoner without a lawyer, filed a habeas corpus

petition challenging the prison disciplinary hearing (MCF 19-02-028) where a

disciplinary hearing officer found him guilty of Possession of a Controlled

Substance in violation of Indiana Department of Correction offense B-202 on

March 2, 2019. Mr. McDaniels lost 60 days earned credit time and demoted from

Credit Class 1 to Credit Class 2. Mr. McDaniels presents three grounds in his

petition.

      In Ground One, he argues there was insufficient evidence to have found

him guilty because the substance tested negative for synthetic cannabinoids and

could be legal seasonings. In the disciplinary context, “the relevant question is

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-

456 (1985).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that
USDC IN/ND case 3:19-cv-00595-RLM-MGG document 4 filed 08/19/20 page 2 of 4


      the findings of the disciplinary board were without support or
      otherwise arbitrary. Although some evidence is not much, it still
      must point to the accused’s guilt. It is not our province to assess the
      comparative weight of the evidence underlying the disciplinary
      board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). A conduct report alone can be sufficient

evidence to support a finding of guilt. McPherson v. McBride, 188 F.3d 784, 786

(7th Cir. 1999). The conduct report on this incident states:

            On 2-1-19 at approximately 2:30 pm, I, Sergeant N. Schoiber,
      was conducting a cell search in AHU cell 407/408. While searching
      the bottom right shelf I found a pepper seasoning container filled
      with two separate type of seasonings in it. While shaking the
      container I noticed small plastic bags inside. I emptied out the
      container and found six small bags filled with a green leafy
      substance. I identified the container as belonging to Offender
      McDaniels, Zay #249201 by his I.D. which was laying on the same
      shelving unit as the container. Offender McDaniels refused to sign a
      confiscation form.

ECF 1-1 at 1.

      The green leafy substances tested negative for synthetic cannabinoids, but

that test didn’t prove it wasn’t some other controlled substance. When the bags

were opened, “cut up pieces of white paper” were found “[m]ixed in with the green

leafy substance . . ..” ECF 1-1 at 5. The investigator who tested the leaves stated,

“[b]ased on my training and experience I believe the paper was sprayed with a

chemical and was intended to be used as an intoxicant.” Id. Given that six small

bags (with cut pieces of paper in a green leafy substance) were found hidden in

seasonings inside a pepper container, it wasn’t arbitrary or irrational for the

hearing officer to have concluded the paper and/or the green leafy substance

was a controlled substance because there would be no need to conceal legal

                                         2
USDC IN/ND case 3:19-cv-00595-RLM-MGG document 4 filed 08/19/20 page 3 of 4


seasonings in such a manner. It’s possible the substances weren’t a controlled

substance, but it’s not for this court to re-weigh the evidence. Webb v. Anderson,

224 F.3d at 652. “The Federal Constitution does not require evidence that

logically precludes any conclusion but the one reached by the disciplinary

board.” Superintendent v. Hill, 472 U.S. at 457.

      In Ground Two, Mr. McDaniels argues that there wasn’t sufficient evidence

to have found him guilty because the pepper container was found on a shelving

unit he shared with his cellmate. The conduct report stated Mr. McDaniels’s I.D.

was found on the same shelving unit next to the container. That was enough

evidence to have found it was his container. Even without the I.D., the container

being in his cell was some evidence it belonged to him no matter where it was

found. Cf. Superintendent v. Hill, 472 U.S. at 456-457 (disciplinary action

supported when inmate was one of three seen fleeing from scene of assault even

when victim denied fellow inmates had assaulted him); Hamilton v. O’Leary, 976

F.2d 341, 346 (7th Cir. 1992) (discovery of weapon in area controlled by four

inmates created twenty-five percent chance of guilt supporting disciplinary

action); Mason v. Sargent, 898 F.2d 679, 680 (8th Cir. 1990) (disciplinary action

supported when contraband was found in locker shared by two inmates).

      In Ground Three, Mr. McDaniels argues that prison policy required the

correctional officers to photograph the baggies and their contents. Because no

photos were taken, he argues, his due process rights were violated. The violation

of a prison policy isn’t a basis for federal habeas corpus relief. “In conducting

habeas review, a federal court is limited to deciding whether a conviction violated



                                        3
USDC IN/ND case 3:19-cv-00595-RLM-MGG document 4 filed 08/19/20 page 4 of 4


the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502

U.S. 62, 68 (1991). The Constitution doesn’t require that items confiscated from

an inmate be photographed.

      Mr. McDaniels doesn’t need a certificate of appealability to appeal this

decision because he is challenging a prison disciplinary proceeding. See Evans

v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed in forma

pauperis on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case

could not be taken in good faith. If Mr. McBride files a notice of appeal, he may

ask the United States Court of Appeals for leave to proceed in forma pauperis by

filing a motion with the Circuit Court along with a copy of this order

demonstrating that he has already been denied leave to proceed in forma

pauperis by the District Court.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES the Petitioner leave to proceed in forma pauperis on appeal.

      SO ORDERED on August 19, 2020


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
